Appeal from a decision of the Unemployment Insurance Appeal Board which affirmed a referee’s decision overruling an initial determination of the appellant. When, on April 14, 1947, claimant filed for unemployment insurance benefits the commissioner applied the seven-week suspension period provided by the statute (Unemployment Insurance Law [Labor Law, art. 18], § 592, subd. 1) upon the ground that she lost her employment because of a strike or industrial controversy. There is no dispute but that such, literally, was the fact. Claimant was in employment on April 7th on which day the strike was called and she ceased her work and did not return because thereof. The section of the statute cited, supra, requires the suspension of benefit rights “ beginning with the day after ” employment is lost because of a strike. The fact that claimant’s employment was to have terminated by layoff on April 11th per direction of the employer given on April 4th, does not avoid the application of the aforesaid statutory provision. The amelioration afforded by the appeal board’s construction is, we think, a matter only for legislative consideration. Decision of the Unemployment Insurance Appeal Board reversed on the law and the initial determination of the Industrial Commissioner confirmed, without costs. Hill, P. J., Heffernan, Brewster, Poster and Deyo, JJ., concur.